CAUSE NO. 74430

THE STATE OF TEXAS                                      149th District Court
                                                                                   FILED IN
vs                                                      of                   1st COURT OF APPEALS
ROBERT JAMES MARTIN, III                                Brazoria County, Texas HOUSTON, TEXAS
                                                                            8/31/2015 8:40:23 AM
                        AMENDED NOTICE OF ASSIGNMENT ON APPEAL
                                                            CHRISTOPHER A. PRINE
                                                                                   Clerk
         ON THE 7th day of August, 2015, the defendant in the above styled and numbered cause
excepted to the order of the Court in said cause and gave Notice of Appeal to the Court of
Appeals, First Judicial District.

Date of Judgment or Other Order Appealed From: 7/29/15

Date of Sentencing: 7/29/15

Name of Trial Court Judge:          Terri Holder

Name of Court Reporter:            Robin Rios

Name and Address of Defense Attorney on Appeal:
                           David Michael Ryan, (Appointed)
                           6161 Savoy Dr., Suite 1116
                           Houston, Texas 77036

Name and Address of Attorney for the State on Appeal:
                           Jeri Yenne, District Attorney
                           Brazoria County Courthouse
                           111 East Locust, Suite 408-A
                           Angleton, TX 77515

Defendant Incarcerated?            Yes

Motion for New Trial Filed? 8/27/15

Appeal Bond: No               Date N/A

Offense and Punishment: COUNT 1 & 2 AGGRAVATED ROBBERY; CRIMINAL EPISODE;
FORTY (40) YEARS – TDCJ-ID

                                                   RHONDA BARCHAK, District Clerk

                                                   By /S/ Kathleen McDougald, Deputy



Appeal Notice of Assignment
                                             12410

l                                                                        ar..LLffo~ OO AM.
                                                                                 AUG - 7 2015
                                       CAUSE NO. 74430                     ~.,_ B--.~
                                                                        Cleft ol Dittric:t Court B~ Co., T -
    THE STATE OF TEXAS                         §            IN THE Distrucf COUR~ DEPUlY
                                               §
    vs.                                        §            OF BRAZORIA COUNTY, TEXAS
                                               §
    ROBERT MARTIN                              §            149TH JUDICIAL DISTRICT


                                     NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:


                   KENNETH P. MINGLEDORFF, Movant, files this Notice of Appeal in the above

    captioned matter.


           ROBERT MARTIN, Defendant, files this his Notice of Appeal within 30 days of

    conviction of said cause.


                                                     Respectfully submitted,


                                                     ~Aup~
                                                     KENNETH P. MINGLEDORFF, ATTORNEY
                                                     TBA 14176800
                                                     ken@mingledorfflaw.com
                                                     MINGLEDORFF LAW FIRM
                                                     430 Highway 6 S., Suite 215
                                                     Houston, Texas 77079
                                                     281-497-7180 telephone
                                                     281-497-4150 fax
•


                                          CERTIFICATE OF SERVICE

            I certify that a true and correct copy of the above and foregoing Motion was delivered by
    hand delivery and/or facsimile to the District Attorney of Brazoria County, Texas assigned to
    this case, on the   gth   August, 2015.




                                                        KENNETH P. MINGLEDORFF
                                          12410




THE STATE OF TEXAS                           §        IN THE DISTRICT COURT · .
                                             §
VS.                                          §        1491h JUDICIAL DISTRICT'
                                             §
ROBERT JAMES MARTIN III                      §    B    ZORIA COUNTY, TEXAS

                 DEFENDANT'S MOTION TO OR NEW TRIAL
                  AND MOTION IN ARREST F JUDGMENT

TO THE HONORABL!E JUDGE OF SAID COUR

       COMES    NO~        ROBERT JAMES MA TIN III, defendant in the above-

numbered causes, and files this motion for new t ial and motion in arrest of judgment

pursuant to Rule 21 and Rule 22 of the Texas          ules of Appellate Procedure, and in

support of which would show the following:

          1. Mr. Martin was sentenced on July 29, 2015. This motion, filed within

              thirty days, is therefore timely. A h aring must commence by the 75th day

              after sentencing or this motion is ov rruled by operation of law.

          2. The verdict and sentence in this         ase are contrary to the law and the

              evidence (See Tex. R. App. P. 21.3).

          3. The following facts outside of t e record are also alleged (affidavit

              attached):

                 a. That defense counsel advise the defendant to enter an open plea

                     to the court when the de ndant apparently would have been

                     eligible for probation from a jury, and that defense counsel did not

                     fully explain the consequenc s ofthis decision to Mr. Martin.
                   b. That defense counsel did not Ile an application for probation in the

                       case so that the court c        ld consider deferred adjudication

                       probation.

                   c. That defense counsel failed o present an adequate defense to the

                       court during the sentencing p ase of the trial.

           4. This court has the ability to grant a ew trial in the interests of justice, as

               noted by the Texas Court of Crimi al Appeals in State v. Gonzalez, 885
S.W.2d 692 (Tex.Crim.App. 1993).



       For the foregoing reasons, and for any othe s that shall be adduced upon hearing

of this motion, Mr. Martin respectfully requests tha the court grant a new trial.




                                                 616 Savoy Street
                                                 Ho ston, Texas 77036

                                                 AT ORNEYFOR
                                                 RO ERT JAMES MARTIN III
                            CERTIFICATE OF S RVICE:

       I, the undersigned attorney and counsel for Defendant, do hereby certify that the
foregoing instrument was served upon counsel for he State of Texas on this - - - -

     f~
        ,/1      -?;}-:    '---./ b    d 1.
day o       ,             __./_, y hand e Ivery, ce ified mail return receipt requested, or
                 ~-L, 201 _

facsimile t ansmission, addressed as follows:


Via Hand Delive :
Brazoria Coul} · istrict Attorney's Office
    /(AL/-.